
	

114 SRES 280 ATS: Recognizing the month of October 2015 as “National Women’s Small Business Month”. 
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 280
		IN THE SENATE OF THE UNITED STATES
		
			October 7, 2015
			Mr. Vitter (for himself, Mrs. Shaheen, Mrs. Fischer, Ms. Hirono, Ms. Ayotte, Ms. Cantwell, Mr. Gardner, Mr. Cardin, Mr. Risch, Mr. Peters, Mr. Enzi, Mr. Rubio, Mr. Markey, and Mr. Coons) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the month of October 2015 as “National Women’s Small Business Month”. 
	
	
 Whereas the Small Business Administration has declared the month of October 2015 to be National Women’s Small Business Month along with the celebration of the anniversary of the signing of the Women’s Business Ownership Act of 1988 (Public Law 100–533; 102 Stat. 2689) that established the National Women’s Business Council and the Women’s Business Center program;
 Whereas there are over 9,900,000 women-owned small businesses in the United States; Whereas women-owned small businesses collected $1,600,000,000,000 in total receipts in 2012, which is an increase of 35 percent since 2007;
 Whereas the rate of growth for women-owned employer firms is 3 times that of men-owned employer firms;
 Whereas, since 2007, the number of women-owned small businesses in the United States has increased by 2,100,000 and women-owned small businesses have added nearly 1,500,000 more jobs;
 Whereas Congress continues to support the National Women’s Business Council and the focus of the National Women’s Business Council on alleviating obstacles faced by women small business owners and women entrepreneurs; and
 Whereas the celebration of “National Women’s Small Business Month” would honor women small business owners and women entrepreneurs and recognize the significance of their contributions to the small business community: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the month of October 2015 as National Women’s Small Business Month;
 (2)honors the vital role of women small business owners and women entrepreneurs in the United States during National Women’s Small Business Month;
 (3)recognizes the significant contributions of women small business owners and women entrepreneurs to the small business community;
 (4)supports and encourages young women entrepreneurs to pursue their passions and create more start-up businesses;
 (5)recognizes the importance of creating policies that promote a business-friendly environment for small business owners that is free of unnecessary regulations and red tape; and
 (6)supports efforts to increase awareness of the value of women-owned small businesses on the economy of the United States.
